By the court:
Rost', J.
There is no error in the judgment appealed from.
*546The minor’s mortgage on the property of Reuben, Drake, relied on by the defendant, commenced from the date of the tutorship in 1836. Although it would have been proper to insert the date of that mortgage in the judgment obtained for the minor against his tutor, the omission cannot affect his legal rights. It is enough that the right of mortgage should be recognized in the judgment. The date of the mortgage is established by law, and may be proved aliunde. This date being long anterior to that of the mortgage claimed by the plaintiff on the property of her husband, Reuben Drake, and the fund in the hands of the sheriff being insufficient to satisfy the minor’s judgment, she has no right to any portion of it.
The judgment is affirmed, with costs.